FILED
                            NOT FOR PUBLICATION                             DEC 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROBERT LEE JENKINS, JR.,                         No. 12-15918

               Plaintiff- Appellant,             D.C. No. 5:02-cv-05603-RMW

  v.
                                                 MEMORANDUM*
CAPLAN, C/O; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       California state prisoner Robert Lee Jenkins, Jr., appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

defendants retaliated against him and subjected him to excessive force. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391
F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Jenkins’s First

Amendment retaliation claim because Jenkins failed to raise a genuine dispute of

material fact as to whether defendants retaliated against him for filing grievances

and a lawsuit, and whether their actions advanced no legitimate correctional goal.

See Brodheim v. Cry, 584 F.3d 1262, 1271 (9th Cir. 2009) (“[A] plaintiff must

show that his protected conduct was the ‘substantial’ or ‘motivating’ factor behind

the defendant’s conduct.” (citation and internal quotation marks omitted)); Pratt v.

Rowland, 65 F.3d 802, 806 (9th Cir. 1995) (plaintiff must show allegedly

retaliatory action did not advance legitimate correctional goals); see also Cafasso,

U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1061 (9th Cir. 2011)

(“To survive summary judgment, a plaintiff must set forth non-speculative

evidence of specific facts, not sweeping conclusory allegations.”).

      The district court properly granted summary judgment on Jenkins’s Eighth

Amendment excessive force claim because Jenkins failed to raise a genuine dispute

of material fact as to whether defendants used more than a de minimis amount of

force when moving him to and from a gurney. See Hudson v. McMillian, 503 U.S.
2                                    12-15918
1, 9-10 (1992) (de minimis use of force generally does not violate Eighth

Amendment).

      The district court properly granted summary judgment on Jenkins’s claims

against supervisory defendants because Jenkins failed to raise a genuine dispute of

material fact as to whether these defendants were personally involved in any

constitutional violation or whether there was a causal connection between their

conduct and any such violation. See Starr v. Baca, 652 F.3d 1202, 1207-08 (9th

Cir. 2011) (discussing the requirements for establishing supervisory liability.)

      Jenkins’s contention regarding suing defendants in their individual

capacities is unpersuasive.

      We do not consider issues raised for the first time on appeal or raised for the

first time in the reply brief. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.

1999).

      AFFIRMED.




                                          3                                    12-15918